internal_revenue_service uil number info release date date the honorable phil gramm united_states senator bryan street dallas texas attention sheacy l reynolds dear senator gramm this letter is in reply to your inquiry dated date requesting information on behalf of your constituent the repeal of the social_security retirement earnings limit benefits only people between the ages of and but does not benefit people between and i have enclosed a copy of correspondence as you requested is concerned that specifically i hope the following information will help you answer question the new freedom to work act on date the congress enacted the senior citizens’ freedom to work act of the freedom to work act the freedom to work act provided generally that for taxable years after date the term retirement age meaning full retirement age as discussed below be substituted for age in the portions of the law governing the retirement earnings limit due to the substitution the retirement earnings limit that ceased to be applicable to recipients at age would now cease to be applicable at full retirement age pub_l_no 114_stat_198 question about the retirement earnings limit for people between age sec_62 and sec_64 the freedom to work act did not address individuals who began to receive benefits before reaching full retirement age the legislative_history to the freedom to work act does not include any extensive debate over whether the repeal of the retirement earnings limit should also apply to early retirement years to and thus we cannot explain why the repeal applies only to people who have attained full retirement age the legislative_history however does refer to the higher retirement earnings limit applicable to people age sec_62 to including how that limit would be applied in the year the worker attained full retirement age h_r rep no 106th cong 2d sess reprinted in u s c c a n pincite cong rec h1441 daily ed date statement of cong shaw these references show the congress was aware the repeal would not apply to years before full retirement age in testimony at a congressional hearing the commissioner for social_security kenneth apfel addressed the issue he expressed the view that eliminating the retirement earnings limit for people under the full retirement age would result in more individuals choosing to leave the workforce before full retirement age and therefore more people receiving a reduced social_security_benefit this reduction in turn would lead to more seniors living in poverty the commissioner noted this could have a particularly large impact on widows whose benefit typically is based upon the reduced benefit received by the deceased husband who chose early retirement to avoid the predicted increase in elderly widows living in poverty the commissioner said the best policy was to eliminate the earnings test only at full retirement age testimony of kenneth apfel commissioner for social_security at hearing before subcommittee on social_security the house of representatives committee on ways and means date although the repeal does not apply to workers before they attain full retirement age they will benefit from the repeal because it will also apply to them when they reach full retirement age short history of social_security social_security_benefits have been subject_to a retirement earnings limit since the beginning of the program the retirement earnings limit was to encourage older workers to leave the work force so jobs would be available for younger workers the limit encouraged older workers to leave the work force by reducing benefits if their earnings exceeded a certain limit the limit applied only to earnings from wages and self-employment_income and did not apply to other unearned_income such as pensions interest on savings or gain from investments the old law before the recent repeal of the social_security retirement earnings limit there were two different retirement earnings limits before reaching full retirement age age and increasing to age by the year workers were subject_to a lower earnings limit dollar_figure for the year and a benefit withholding for earnings above the limit after reaching age workers were subject_to a higher earnings limit dollar_figure for the year and a benefit withholding for earnings above the limit after reaching age the recipient was no longer subject_to a retirement earnings limit for recipients subject_to the retirement earnings limits the withholding of the benefits acted like an additional tax on earnings workers between age and had an additional tax on earnings while workers receiving benefits after age had an additional tax in combination with the federal state and local_taxes on the earnings received the marginal tax_rate the rate_of_tax paid on the additional income received above the earnings limit was often or higher and could reach as high as in certain cases social_security gave delayed retirement credits to compensate workers age to whose benefits were withheld under the retirement earnings limit these credits increased the individual’s retirement benefits for each month that benefits were fully withheld after attaining age although the credit generally was calculated to reimburse the individual for all benefits lost due to the retirement earnings test the full reimbursement would not be received if the individual died before receiving all available credits a similar mechanism was available for workers age to whose reduced benefits were withheld due to the retirement earnings limit once that individual reached the payment was adjusted upward to account for the withheld earnings again whether the individual received the full value of withheld benefits would depend on when the individual died this letter will be made available for public inspection after names addresses and other identifying information have been deleted as appropriate under the freedom_of_information_act i hope the information provided will help you to respond to your constituent if you have further questions please call stephen tackney identification_number at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities enclosure
